Title: From Alexander Hamilton to William S. Smith, 4 October 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New-York Oct. 4th. 1799
          
          A Place on the Stream called Green-Brook in the State of New Jersey has been procured for the Winter Quarters of the 11th. 12th. & 13th. Regiments, which are to be there hutted. Col: Ogden will indicate the particular Spot.
          Ebenezer Stevens Esquire, Agent for the War Department, is instructed to procure boards for the roofs, doors, and Windows, of the huts of three Regiments, computing them at five hundred men each (which they may perhaps not exceed during the present Winter) and for the floors of the huts of the Officers, and for Buncks for the non commissioned Officers and Privates. It is contemplated that the latter will use the same expedient with respect to floors as in the last war. Nails are also directed to be procured and a competent number of Carpenters tools—It is presumed that men will be found in the Regiments who can execute such parts as may require a degree of Carpenter’s knowledge.
           The following are to be the Dimensions of the huts.
          Those for the non commissioned Officers and Privates fourteen feet square those for the company Officers the same—those for the Lieut. Colonels commandant fourteen feet by Twenty four—those for Majors fourteen by Twenty Two—
          One hut is to be allowed to every twelve corporals or privates, one to every eight Serjeants with the two chief musicians, One to each Captain, and each of the Regimental Staff, one to every two Subalterns, one to each field Officer, and one as a Kitchen to each mess of Officers and to each Field Officer.
          The hutts of the non commissioned Officers & Privates should be in one line; of the Company Officers in another, fifty feet distant; and of the field Officers in a third fifty feet distant from the last. The Distances may however depend on the form of the Ground.
          Particular care must be taken there be no waste of timber or wood—the present may not be the only winter in which the Troops may be quartered at the place intended. E. Stevens Esquire has been instructed to procure and forward a supply of Carpenter’s tools. It is presumed that men will be found in the Regiments who can execute such parts as may require a degree of Carpenter’s Knowledge—
          Presuming that, by the rules of relative rank you are the senior of the three Commandants—It is offered to your option to assume the command  & direction at  the Winter Quarters. In this case you will repair thither, leaving the charge of the recruiting service for your regiment under the care of Major Wilcocks with the requisite instructions. But if you think your presence within the State to superintend that Service, for some time to come, conducive to the Interest of the regiment, you are at liberty you to defer the assumption of the command at Winter Quarters; giving immediate notice to Col: Ogden that he may in the mean time exercise it.
          The men already recruited are to be drawn as fast as possible to the place of their Winter Quarters, and are to be put under cover without delay. Such as may be successively recruited are also to be drawn thither, and for this purpose an extra provision of materials for huts is to be made by the men who may be first on the ground. but the recruiting service is still to proceed until each regiment shall be carried to its compliment. Accordingly after assigning a proportionate number of Officers to the command of the men already inlisted, the others are to continue on the recruiting Service within the respective Subdistricts.
          You are already apprised that the Contractors are to furnish the means of transportation by land and water. But General Stevens is instructed to take measures in concert with you, for the conveyance of such of your men as are now at your regimental rendezvous to their destination.
          If you find this plan marked with a spirit of Œconomy, you must recollect that a strict attention to œconomy is not less necessary to the true interest of the Officers than to that of the Country. So great is the unavoidable expence of every military establishment, (greater in proportion in our Country than in any other) that, unless all the savings are made which can consistent with propriety, it will be impossible for the Government to maintain the forces requisite for security, or to make and countenance those provisions which are really essential to the comfort and respectability of the Army. These ideas are so important that they cannot be too deeply impressed upon the minds of Officers.
          Yet if any thing more than is contemplated by this letter shall be necessary to a reasonable accommodation of the Troops, suggestions to that end will be well received and carefully examined.
          Col: Ogden is ordered to proceed to the destination, and Col: Taylor is to forward his regiment to Staten Island or Berth Amboy, there to be met with assistance for their further progress. Inclosed are copies of two Contracts, by which you will see that Elias B. Dayton is Contractor in New Jersey for the remainder of the present and for the ensuing year—
          With great consideration I am Sir yr. obedt. servt.
          
            A Hamilton
          
          Col: W. S. Smith
        